Opinion issued March 29, 2012.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-12-00170-CV
———————————
AAACTION
PLUMBING OF TEXAS, INC. dba KELLEY PLUMBING SERVICES,
Appellant
V.
AT&T ADVERTISING L.P. d/b/a
AT&T YELLOW PAGES, Appellee

 

 
On Appeal from the County Civil Court at Law No. 2
Harris County, Texas

Trial Court Cause No. 990512
 

MEMORANDUM OPINION
Appellant has filed a “Notice of Withdrawn Appeal,”
stating “that Appellant desires to withdraw the appeal with prejudice to
re-filing.”  The Court construes this
notice as a motion to dismiss the appeal. 
No opinion has issued. 
Accordingly, we grant the motion and dismiss the appeal.  See
Tex. R. App. P. 42.1(a)(1).
We dismiss all other pending motions as moot.
PER CURIAM
Panel
consists of Justices Jennings, Massengale, and Huddle.